DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims 4-10, 12-19, 21-26, 28-29, 33-38 with amended limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant's arguments with respect to the claims 1, 11 and 20 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
Prior art of record does not teach “each of the plurality of processor subunits is further configured to transfer a result of the one or more calculations to another of the plurality of processor subunits”, but instead teaches “error detection”(see Remarks).
In response to the argument, Examiner respectfully traverse. It appears that the applicant is not interpreting the previous office action as intended by the examiner.  Loughner does not disclose the step of performing one or more calculations using the retrieved data, in response to an instruction received at the memory chip from a host external to the memory chip (instead disclosing the hub with error detection in par. 36) and each of the plurality of processor subunits is further configured to transfer a result of the one or more calculations to another of the plurality of processor subunits (instead disclosing cascade interconnection communication in par. 72). In the same field of arts (memory), Pub discloses a memory module includes an error status indicator, an error address register, and error tracking circuitry to detect memory data stored at a memory address (abstract). In one 
Therefore, the rejections of claims 1, 11 and 20 are sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Loughner (US 20100005220, Loughner) in view of Publication (WO 2016/1175852, hereafter Pub).
As to claim 1, Loughner discloses a distributed processor on a chip, comprising:
a semiconductor substrate (par. 95, 102 “semiconductor”; par. 84, 86 “into a substrate”, “same substrate”);
a memory array (fig. 1) disposed on the semiconductor substrate, the memory array including a plurality of discrete memory banks (memory bank 103s);
a processing array (hubs 104) disposed on the semiconductor substrate, the processing array including a plurality of processor subunits (fig. 3, par. 36), each one of the processor subunits being associated with one or more corresponding, dedicated discrete memory banks (fig. 1 each hub 104 corresponds to each memory bank 103 ) from among the plurality of discrete memory banks (Note: Figure 1 shows a plurality of memory banks 103), wherein each of the plurality of processor subunits is configured to retrieve data stored in at least its one or more corresponding dedicated discrete memory banks (fig. 10, par. 6 “the hub device includes logic for reading data from and writing data to the banks of memory devices”, par. 41 “locally processed within the hub device”);
a first plurality of buses (fig. 6, buses 612), each connecting one of the plurality of processor subunits to its one or more corresponding, dedicated discreet memory banks; and
a second plurality of buses (buses 106), each connecting one of the plurality of processor subunits of the processing array to another of the plurality of processor subunits (hubs 104 are connected via buses 106) of the processing array.
Loughner does not disclose the step of performing one or more calculations using the retrieved data, in response to an instruction received at the memory chip from a host external to the memory chip (instead disclosing the hub with error detection in par. 36) and each of the plurality of processor subunits is further configured to transfer a result of the one or more calculations to another of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loughner in view of Pub and further in view of Sasaki et al (US 5978305).
As to claim 11, Loughner discloses a memory chip, comprising:
a semiconductor substrate (par. 95, 102 “semiconductor”; par. 84, 86 “into a substrate”, “same substrate”);

a processing array (hubs 104) disposed on the semiconductor substrate, the processing array including a plurality of logic portions (fig. 3, par. 36), wherein each one of the plurality of logic portions is associated with one or more corresponding, dedicated discrete memory banks (fig. 1 each hub 104 corresponds to each memory bank 103 ) from among the plurality of discrete memory banks and wherein each of the plurality of logic portions is configured to retrieve data stored in at least its one or more corresponding dedicated discrete memory banks (fig. 10, par. 6 “the hub device includes logic for reading data from and writing data to the banks of memory devices”, par. 41 “locally processed within the hub device”).
Loughner does not disclose the step of performing one or more calculations using the retrieved data, in response to an instruction received at the memory chip from a host external to the memory chip (instead disclosing the hub with error detection in par. 36) and each of the plurality of processor subunits is further configured to transfer a result of the one or more calculations to another of the plurality of processor subunits (instead disclosing cascade interconnection communication in par. 72). In the same field of arts (memory), Pub discloses a memory module includes an error status indicator, an error address register, and error tracking circuitry to detect memory data stored at a memory address (abstract). In one embodiments, Pub discloses a processor subunits (fig. 5, error tracking circuitry 110) is configured to retrieve data (fig. 3, 304 “retrieved the memory data”) stored in at least its one or more corresponding dedicated discrete memory banks (“from a particular memory address”) and performing one or more calculations using the retrieved data (step 306 “perform error detection”), in response to an instruction received at the memory chip (step 302 “read request”) from a host external to the memory chip (par. 15, host memory controller). Pub further discloses that the processor subunit is further configured to transfer a result of the one or more calculations in response to the read request 
Loughner/Pub does not explicitly disclose each logic portion including an address generator and a plurality of buses, each connecting one of the plurality of address generators to its corresponding, dedicated memory bank. In the same field of arts (memory device), Sasaki discloses a memory chip, comprising:
a semiconductor substrate (fig. 1, col 2 lns 1-2 “single semiconductor substrate”);
a memory array disposed on the semiconductor substrate (col 3 lns 10-20 the plurality of memory mats), the memory array including a plurality of discrete memory banks (“memory array MARY”);
a processing array disposed on the semiconductor substrate (fig. 1, TG&CSEL, BACP&BAG), the processing array including a plurality of logic portions each including an address generator (col 3 lns 15-20, BAG “bank address generator”), wherein each one of the plurality of logic portions is associated with a corresponding, dedicated one of the plurality of discrete memory banks (fig. 1, 2, each BAG corresponds to each MARY), and
	a plurality of buses (fig. 5), each connecting one of the plurality of address generators to its corresponding, dedicated memory bank (fig. 1-2).
.
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loughner in view of Pub and further in view of Miersch et al (US 20020018375, hereafter Miersch).
As to claim 20, Loughner discloses a distributed processor on a memory chip, comprising:
a semiconductor substrate (par. 95, 102 “semiconductor”; par. 84 “into a substrate”, par. 86 “same substrate”);
a memory array (fig. 1) disposed on the semiconductor substrate, the memory array including a plurality of discrete memory banks (memory modules 103);
 a processing array (fig. 1 hubs 104) disposed on the semiconductor substrate, the processing array including a plurality of processor subunits (fig 3, par. 35), each one of the processor subunits being associated with one or more corresponding, dedicated discrete memory banks (fig 1, each hub 104 corresponds to each memory module 103) from among the plurality of discrete memory banks, wherein each of the plurality of processor subunits is configured to retrieve data stored in at least its one or more corresponding dedicated discrete memory banks (fig. 10, par. 6 “the hub device includes logic for reading data from and writing data to the banks of memory devices”, par. 41 “locally processed within the hub device”);
Loughner does not disclose the step of performing one or more calculations using the retrieved data, in response to an instruction received at the memory chip from a host external to the memory chip (instead disclosing the hub with error detection in par. 36) and each of the plurality of processor subunits is further configured to transfer a result of the one or more calculations to another of the plurality of processor subunits (instead disclosing cascade interconnection communication in par. 72). In the same field of arts (memory), Pub discloses a memory module includes an error status indicator, an 
Loughner/Pub does not discloses each of the discrete memory banks has a capacity greater than one megabyte. In the same field of arts (memory), Miersch discloses a memory system which has data lines for transmitting data between memory components and at least one control unit (abstract). In one embodiments, Miersch discloses each of the discrete memory banks has a capacity greater than one megabyte (fig. 1, par. 50-51). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Loughner/Pub and Miersch, by configuring each of the .
Claims 1, 4, 6, 7, 9-12, 15, 17, 19, 28, 33-36 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Doerr et al (US 20040030859, Doerr) in view of Gifford (US 4873626).
As to claim 1, Doerr discloses a distributed processor on a chip (fig. 1, 2), comprising:
a semiconductor substrate (par. 51 “ceramic substrate”);
a memory array (fig. 4, DCC array, SRAM 425) disposed on the semiconductor substrate (par. 51), the memory array including a plurality of discrete memory banks (par. 106. Note: Fig. 1, 2 shows multiple DCCs);
a processing array (DCP array) disposed on the semiconductor substrate (par. 51), the processing array including a plurality of processor subunits (fig. 3, DCP 300), each one of the processor subunits being associated with one or more corresponding dedicated discrete memory banks  from among the plurality of discrete memory banks (fig. 3. Note: The “data input ports 301” and “data output ports 302” are connected two neighboring DCCs), wherein each of the plurality of processor subunits is configured to retrieve data stored in at least its one or more corresponding dedicated discrete memory banks (par. 82 “receive program data”; par. 83 “obtain different data from different neighbor DCCs”) in response to an instruction received at the chip (par. 82);
wherein each of the plurality of processor subunits is further configured to transfer a result of the one or more calculations to another of the plurality of processor subunits (par. 40 “store an ALU result to a given neighboring DCC in one clock cycle”);
a first plurality of buses (fig. 3 address buses 303), each connecting one of the plurality of processor subunits to its one or more corresponding, dedicated discreet memory banks (par. 82 “guide data to and from neighboring DCCs”); and

Doerr does not disclose the instruction received at the memory chip from a host external to the memory chip. In the same field of arts (multiprocessing system), Gifford discloses a highly parallel processing system in which a number of processing elements are interconnected by a network (abstract). In one embodiments, Gifford discloses a first plurality of buses (fig. 3a), each connecting one of the plurality of processor subunits to its one or more corresponding, dedicated discreet memory banks (Note: The buses which connects PE 42(0)-42(3) to memory 43(1)-43(3)), a second plurality of buses (fig. 3a, buses 41), each connecting one of the plurality of processor subunits of the processing array to another of the plurality of processor subunits of the processing array (see fig. 3) and an instruction received at a processing element group is transmitted from a host (fig. 1 host CPU 10) external to the group (col 5 lns 20-25). Since Doerr discloses a group of processing elements are integrated on a chip (par. 51), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doerr and Gifford, by performing one or more calculations using the retrieved data, in response to an instruction received at the memory chip from a host external to the memory chip. The motivation is to improve the performance of the system (col 2 lns 45-50).
As to claim 4, Doerr/Gifford discloses the distributed processor of claim 1, wherein the plurality of processor subunits of the processing array are spatially distributed among the plurality of discrete memory banks of the memory array (Doer, fig. 1, 2, corresponding to each bank).
As to claim 6, Doerr/Gifford discloses the distributed processor of claim 1, wherein each of the plurality of processor subunits is configured to execute software code associated with a particular 
As to claim 7, Doerr/Gifford discloses the distributed processor of claim 1, wherein the plurality of logic processor subunits are arranged in at least one row and at least one column (Doerr, fig. 2), wherein the second plurality of buses connect each processor subunit to at least one adjacent processor subunit in a same row and to at least one adjacent processor subunit in a same column (par. 82).
As to claim 9, Doerr/Gifford discloses the distributed processor of claim 1, wherein each processor subunit is associated with at least two corresponding dedicated discrete memory banks (Doerr, fig. 3-4).
As to claim 11, Doerr discloses a memory chip (fig. 1-2), comprising:
a semiconductor substrate (par. 512 “ceramic substrate”);
a memory array (fig. 1-2, DCC array) disposed on the semiconductor substrate (par. 51), the memory array including a plurality of discrete memory banks (fig. 4 DCC or SRAM);
a processing array (DCP array) disposed on the semiconductor substrate (par. 51), the processing array including a plurality of logic portions (fig. 3) each including an address generator (fig. 3 add generator 306), wherein each one of the plurality of logic portions is associated with one or more corresponding, dedicated discrete memory banks from among the plurality of discrete memory banks (fig. 3. Data input ports 301 and data output ports 302; par. 82) and wherein each of the plurality of logic portions is configured to retrieve data stored in at least its one or more corresponding dedicated discrete memory banks (par. 82, 83).
wherein each of the plurality of processor subunits is further configured to transfer a result of the one or more calculations to another of the plurality of processor subunits (par. 40 “store an ALU result to a given neighboring DCC in one clock cycle”);

Doerr does not disclose the instruction received at the memory chip from a host external to the memory chip. In the same field of arts (multiprocessing system), Gifford discloses a highly parallel processing system in which a number of processing elements are interconnected by a network (abstract). In one embodiments, Gifford discloses a first plurality of buses (fig. 3a), each connecting one of the plurality of processor subunits to its one or more corresponding, dedicated discreet memory banks (Note: The buses which connects PE 42(0)-42(3) to memory 43(1)-43(3)), a second plurality of buses (fig. 3a, buses 41), each connecting one of the plurality of processor subunits of the processing array to another of the plurality of processor subunits of the processing array (see fig. 3) and an instruction received at a processing element group is transmitted from a host (fig. 1 host CPU 10) external to the group (col 5 lns 20-25). Since Doerr discloses a group of processing elements are integrated on a chip (par. 51), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doerr and Gifford, by performing one or more calculations using the retrieved data, in response to an instruction received at the memory chip from a host external to the memory chip. The motivation is to improve the performance of the system (col 2 lns 45-50).
As to claim 12, Doerr/Gifford discloses the memory chip of claim 11, wherein each address generator is configured to determine addresses to be accessed for processing in a memory bank corresponding to one of the plurality of logic portions that includes the address generator (Doerr, par. 82).
As to claim 15, Doerr/Gifford discloses the memory chip of claim 11, wherein the memory chip is at least one of a DRAM memory chip, Flash memory chip, SRAM memory chip, ReRAM memory chip, PRAM memory chip, MRAM memory chip, or ROM memory chip (Doerr, fig. 4 “SRAM”).
As to claim 17, Doerr/Gifford discloses the memory chip of claim 11, further comprising a memory interface connected to the host (Gifford, fig. 1 system bus 13, col 5 lns 5-10).
As to claim 19, Doerr/Gifford discloses the memory chip of claim 11, wherein each of the plurality of logic portions corresponds to at least one memory bank of the plurality of discrete memory banks (Doerr, fig. 3. Note: Each DCP corresponds to memory banks via I/O ports 301 and 302), a plurality of memory mats included in a single memory bank of the plurality of discrete memory banks, or a single memory mat included in a single memory bank of the plurality of discrete memory banks (fig. 1-2, a plurality of DCCs).
	As to claim 28,  Doerr/Gifford discloses the distributed processor on the memory chip of claim 1, wherein at least one of the plurality of processor subunits is connected to more than two other processor subunits of the plurality of processor subunits (Doerr, fig. 3; Gifford, fig. 3).
	As to claim 33, Doerr/Gifford discloses the distributed processor on the memory chip of claim 1, wherein the one or more calculations comprise at least one of multiplication, addition, or division of values of the retrieved data (Doer, par. 104).
	As to claim 34, Doerr/Gifford discloses the distributed processor on the memory chip of claim 33, wherein the retrieved data comprises a first value and a second value and the one or more calculations comprise: multiplying the first value by the second value, where the result of the one or more calculations comprises the product of the first value and the second value (Doer, par. 87).
	As to claim 35, Doerr/Gifford discloses the memory chip of claim 11, wherein the one or more calculations comprise at least one of multiplication, addition, or division of values of the retrieved data (Doer, par. 104).
	As to claim 36, Doerr/Gifford discloses the memory chip of claim 35, wherein the retrieved data comprises a first value and a second value and the one or more calculations comprise: multiplying the first value by the second value, where the result of the one or more calculations comprises the product of the first value and the second value (Doer, par. 87).
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gifford and further in view of Publication (AI accelerator, November 21, 2016, hereafter Pub1).
As to claim 5, Doerr/Gifford discloses the distributed processor of claim 1, but does not disclose wherein the distributed processor on a chip is an artificial intelligence accelerator processor. However, AI accelerator would have been well-known to one of ordinary skill in the art at the invention time. Pub1 discloses that An AI accelerator is (as of 2016) an emerging class of microprocessor designed to accelerate artificial neural networks, machine vision and other machine learning algorithms for robotics, internet of things and other data-intensive or sensor-driven tasks. They are targeted at practical narrow AI applications, rather than artificial general intelligence research. Many vendor specific terms exist for devices in this space (page 1). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Doerr/Gifford and Pub1, by configuring the distributed processor on a chip as an artificial intelligence accelerator processor. The motivation is to improve its flexibility, to apply the invention to many different fields of technology.
Claims 8, 20-24, 26, 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gifford and further in view of Miersch et al (US 20020018375, hereafter Miersch).
As to claim 8, Doerr/Gifford discloses the distributed processor of claim 1, but does not disclose wherein the plurality of processor subunits are arranged in a star pattern, and the second plurality of buses connect each processor subunit to at least one adjacent processor subunit within the star pattern. In the same field of arts (memory), Miersch discloses a memory system which has data lines for transmitting data between memory components and at least one control unit (abstract). In one 
As to claim 20, all same limitations are listed in claim 1. Doerr/Gifford does not disclose each of the discrete memory banks has a capacity greater than one megabyte. In the same field of arts (memory), Miersch discloses a memory system which has data lines for transmitting data between memory components and at least one control unit (abstract). In one embodiments, Miersch discloses each of the discrete memory banks has a capacity greater than one megabyte (fig. 1, par. 50-51). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Doerr/Gifford and Miersch, by configuring each of the discrete memory banks has a capacity greater than one megabyte. The motivation is to improve the size, and to reduce the size of the memory system (par. 3).
As to claim 21, Doerr/Gifford/Miersch discloses the distributed processor of claim 20, further including:
a first plurality of buses, each connecting one of the plurality of processor subunits to a corresponding, dedicated memory bank (Doer, fig. 3 buses 303; Miersch fig. 1 unit 30); and
a second plurality of buses, each connecting one of the plurality of processor subunits to another one of the plurality of processor subunits (Doerr, fig. 3 buses 301, 302; Miersch fig. 1 unit 10, 20).
As to claim 23, Doerr/Gifford/Miersch discloses the distributed processor of claim 20, wherein each dedicated memory bank comprises at least one static random access memory bank (Doerr, fig. 4 “SRAM”).
As to claim 24, Doerr/Gifford/Miersch discloses the distributed processor of claim 20, wherein each dedicated memory bank is the same size (Miersch, par. 50 72Mbits).
As to claim 26, Doerr/Gifford/Miersch discloses the distributed processor of claim 20, wherein the plurality of processor subunits are spatially distributed among the plurality of discrete memory banks within the memory array (Miersch, fig. 1).
	As to claim 29, Doerr/Gifford/Miersch discloses the distributed processor on the memory chip of claim 20, wherein at least one of the plurality of processor subunits is connected to more than two other processor subunits of the plurality of processor subunits (Doerr, fig. 3).
	As to claim 37, Doerr/Gifford/Miersch discloses the distributed processor on the memory chip of claim 20, wherein the one or more calculations comprise at least one of multiplication, addition, or division of values of the retrieved data (Doerr, par. 104).
	As to claim 38, Doerr/Gifford/Miersch discloses the distributed processor on the memory chip of claim 38, wherein the retrieved data comprises a first value and a second value and the one or more calculations comprise: multiplying the first value by the second value, where the result of the one or more calculations comprises the product of the first value and the second value (Doerr, par. 87).
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gifford and further in view of Publication (Dynamic random-access memory, 2011, Pub).
As to claim 10, Doerr/Gifford discloses the distributed processor of claim 1, but does not disclose wherein each dedicated discrete memory bank comprises at least one dynamic random access memory (instead fig. 4 shows SRAM). However, using DRAM would have been well-known to one of ordinary skill in the art at the invention time. Pub discloses DRAM is a type of RAM that stores each bit .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gifford/Miersch and further in view of Pub.
As to claim 22, Doerr/Gifford/Miersch discloses the distributed processor of claim 20, but does not disclose wherein each dedicated memory bank comprises at least one dynamic random access memory bank. However, using DRAM would have been well-known to one of ordinary skill in the art at the invention time. Pub discloses DRAM is a type of RAM that stores each bit of data in a separate capacitor within an IC. The advantage of DRAM is its structural simplicity which allows DRAM to reach very high density (page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doerr/Gifford/Miersch and Pub, by comprising at least one dynamic random access memory. The motivation is to reduce the cost and complexity of the memory system (par. 11-12).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gifford and further in view of Hepler et al (US 20080016287).
As to claim 13, Doerr/Gifford discloses memory chip of claim 11, but does not disclose wherein the processing array further includes a plurality of accelerators, each accelerator being associated with a corresponding address generator and configured to perform a specific function. In the same field of arts (memory), Hepler discloses a hardware accelerator which includes a first buffer, a second buffer, address generators, a translation read-only memory (ROM), a CRC generator… (abstract). In one embodiment, Hepler discloses an accelerator (fig. 4 accelerator 400) being associated with an address 
As to claim 14, Doerr/Gifford/Hepler discloses memory chip of claim 13, wherein the specific function comprises a multiply-accumulate function, a minimum function, a maximum function, a compare function, or a count function (Hepler, par. 38-43).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gifford and further in view of Publication (RISC, January 03 2014, hereafter Pub2).
	As to claim 16, Doerr/Giffordi discloses memory chip of claim 11, wherein each processor subunit comprises a reduced instruction set computer (RISC) processor or a complex instruction set computer (CISC) processor. However, RISC processor would have been well-known to one of ordinary skill in the art at the invention time. Reduced instruction set computing, or RISC, is a CPU design strategy based on the insight that simplified (as opposed to complex) instructions can provide higher performance if this simplicity enables much faster execution of each instruction. Well-known RISC families include DEC Alpha, AMD 29k, ARC, ARM, Atmel AVR, Blackfin, Intel i860 and i960, MIPS, Motorola 88000, PA-RISC, Power (including PowerPC), SuperH, and SPARC. In the 21st century, the use of ARM architecture processors in smart phones and tablet computers such as the iPad, Android, and Windows RT tablets provided a wide user base for RISC-based systems. RISC processors are also used in supercomputers such as the K computer (page 1-2). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Doerr/Gifford and Pub2, by configuring each processor subunit to comprise a reduced instruction set computer (RISC) processor or a .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gifford and further in view of Publication (JEDEC memory standards, February 25, 2014, hereafter Pub3).
	As to claim 18, Doerr/Gifford discloses the memory chip of 17, but does not discloses wherein the memory interface comprises an interface compliant with at least one Joint Electron Device Engineering Council (JEDEC) standard or its variants. However, JEDEC standards would have been well-known to one of ordinary skill in the art at the invention time. The JEDEC memory standards are the specifications for semiconductor memory circuits and similar storage devices promulgated by the Joint Electron Device Engineering Council (JEDEC) Solid State Technology Association, a semiconductor trade and engineering standardization organization. JEDEC standards and publications are designed to serve the public interest through eliminating misunderstandings between manufacturers and purchasers, facilitating interchangeability and improvement of products, and assisting the purchaser in selecting and obtaining with minimum delay the proper product for use by those other than JEDEC members, whether the standard is to be used either domestically or internationally (page 1). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Doerr/Gifford and Pub3, by configuring the memory interface to comprise an interface compliant with at least one Joint Electron Device Engineering Council (JEDEC) standard or its variants. The motivation is to improve and to standardize the memory system.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Doerr in view of Gifford/Miersch and further in view Arimilli et al (US 20020087828, hereafter Arimilli).
	As to claim 25, Doerr/Gifford/Miersch the distributed processor of claim 20, but does not disclose each of the discrete memory banks has a capacity greater than one megabyte (see claim 20). In the same field of arts (memory), Arimilli discloses a fully-interconnected, heterogenous, multiprocessor .	
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P/               Examiner, Art Unit 2184 
                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184